                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
AUTO EQUITY LOANS OF                       : Civil No. 1:19-CV-1590
DELAWARE, LLC,                             :
                                           :
              Plaintiff,                   :
                                           :
              v.                           :
                                           :
JOSH SHAPIRO, in His Official              :
Capacity as Attorney General of the        :
Commonwealth of Pennsylvania               :
                                           :
              Defendant.                   : Judge Sylvia H. Rambo

                              MEMORANDUM
        Before the court is Josh Shapiro’s (the “Attorney General”) motion for

reconsideration (Doc. 21) of the decision by Judge Maryellen Noreika of the District

of Delaware, which denied the Attorney General’s motion to dismiss and transferred

the case to this court. For the reasons set forth, the court will deny the motion.

   I.      Background

           a. The Complaint

        In September 2018, Plaintiff Auto Equity Loans of Delaware, LLC (“AEL”),

a Delaware company that provides loans secured by borrowers’ motor vehicles,

commenced this action by filing a complaint in the District of Delaware. (Doc. 1.)

The complaint alleges that in June 2018, the Office of the Pennsylvania Attorney

General (the “OAG”) notified AEL that a Pennsylvania borrower had filed a

consumer complaint with the office regarding the rate of interest set forth in the

                                           1
borrower’s loan agreement with AEL. (Id. ¶ 26.) In response, AEL explained to the

OAG that the transaction had taken place in Delaware and was governed by

Delaware law. (Id. ¶ 28.) Nevertheless, the OAG allegedly sent investigative

requests for “voluminous business records” pursuant to its authority to investigate

potential violations of various Pennsylvania statutes and “threatened to require all

loans with Pennsylvania borrowers to comply with Pennsylvania’s limits on interest

rates.” (Id. ¶¶ 29, 30.) AEL alleges these actions are an attempt to enforce

Pennsylvania law on it in violation of the Commerce Clause and Due Process Clause.

(Id. ¶ 31.)

          b. The Attorney General’s motion to dismiss

       In January 2019, the Attorney General moved the District of Delaware to

dismiss the complaint pursuant to Federal Rules of Civil Procedure 12(b)(2), (3),

and (6) for lack of personal jurisdiction, improper venue, and failure to state a claim,

and alternatively to transfer the action to this court. In his moving brief, the Attorney

General argued that the court lacked personal jurisdiction, that AEL’s claims were

not ripe, and alternatively that the case should be transferred. (Doc. 11.) He did not

argue that the complaint failed to state a claim upon which relief may be granted.

       In support of his argument that AEL’s claims were not ripe, the Attorney

General analogized the facts to those presented in Marathon Petroleum Corp. v.

Secretary of Finance for Delaware, 876 F.3d 481, 485 (3d Cir. 2017). In Marathon


                                           2
Petroleum Corp., two Delaware companies commenced an action against Delaware,

challenging its authority to audit and potentially escheat funds associated with

unredeemed gift cards that were issued by the companies’ Ohio subsidiaries. Id. at

484. They claimed, among other things, that Delaware’s escheatment laws were

preempted by federal common law addressing priority rules for the escheatment of

intangible property. Id. Delaware moved to dismiss the preemption claim based on

lack of ripeness and failure to state a claim. Id. at 487. After finding the controversy

to be ripe, the District of Delaware dismissed the preemption claim with prejudice

on the basis that the particular common law at issue could not be invoked by private

parties. Id. at 484.

       On appeal, the Third Circuit reversed and ordered the claim to be dismissed

without prejudice. Id. at 501. With respect to the issue of ripeness, it found that the

preemption claim could be read in two ways—as challenging the scope and intensity

of the audit, or as challenging the State’s authority to initiate the audit. Id. at 496.

The Circuit held that to the extent the companies were challenging the scope of the

audit, their claim was not ripe, since Delaware had not yet taken any formal steps to

compel the companies’ compliance. Id. at 497. However, to the extent the companies

were challenging Delaware’s authority to initiate the audit, the claim was ripe, but

nevertheless failed as a matter of law because the relevant federal common law did

“not prevent Delaware from examining books and records to determine the true


                                           3
holder of abandoned property.” Id. at 499. Therefore, regardless of how the

preemption claim was interpreted, it was “subject to dismissal,” albeit without

prejudice since the companies’ challenge to the scope of the audit could become ripe

in the future. Id. at 501.

       Returning to the Attorney General’s motion to dismiss, his moving brief cited

Marathon Petroleum Corp. solely for the proposition that AEL’s claim was not ripe

because, just like Delaware’s investigation in that case, the OAG’s investigation of

AEL merely consisted of a voluntary request for information and the OAG took no

efforts to compel AEL’s compliance.

          c. AEL’s response brief

       In its response, AEL noted the mismatch between the Rule 12 subsections

under which the Attorney General formally moved and the substantive arguments

set forth in his brief. It explained that, because the Attorney General did not make

any substantive argument that the complaint failed to state a claim upon which relief

may be granted, AEL would “presume that the motion has been brought” solely on

ripeness and personal jurisdiction grounds. (Doc 13, p. 2 n.1.) AEL’s response

argued that its claims were ripe because, similar to the Delaware companies in

Marathon Petroleum Corp., it was challenging the Attorney General’s authority to

initiate an investigation.




                                         4
         d. The Attorney General’s reply brief

      In reply, the Attorney General did not address AEL’s presumption that he was

only moving on ripeness and personal jurisdiction grounds. He did, however,

respond to AEL’s discussion of Marathon Petroleum Corp. by arguing, in a section

titled “Lack of a Ripe Controversy for This Court,” the following:

      AEL relies on the other part of the [Marathon Petroleum Corp.] Court’s
      holding – i.e., whether or not the state had authority to conduct an audit
      in the first place – finding that issue to be ripe for review. Be that as it
      may, AEL’s rationale is still flawed in that it challenges the Attorney
      General’s authority to investigate a Delaware based business…..There
      is no proscription on the Attorney General’s power to investigate
      (within Pennsylvania) the conduct of a business that affects citizens of
      the Commonwealth which he is the Chief Law Enforcement Officer for.
      To the extent AEL suggests that the Attorney General attempted to
      regulate a Delaware business, it is incorrect and misguided. As stated
      above, the inquiry by the Attorney General requesting documents
      pertaining to loans advanced to Pennsylvania residents was voluntary
      and AEL was free and within its rights to refuse cooperation. Thus, the
      Attorney General posits that allegations about an investigation
      commenced in Pennsylvania, against an out-of-state business, without
      any interference with such business’ activities, are meritless and lack
      legal predicate.

(Doc. 14, pp. 11-12 (citations omitted).)

         e. The Decision by the District of Delaware

      In September 2019, Judge Noreika of the District of Delaware issued a

decision transferring the case to this court and denying the Attorney General’s

motion in all other respects. Auto Equity Loans of Delaware, LLC v. Shapiro, No.

18-CV-1470, 2019 WL 4169794, at *1 (D. Del. Sept. 3, 2019). The court held that,


                                            5
as in Marathon Petroleum Corp., AEL’s claims could “be fairly framed in two

ways,” as a challenge to the scope and intensity of the OAG’s investigation, or as a

challenge to its authority to the initiate the investigation, and that the latter was ripe.

Id. at *5. In a footnote, the court addressed the Attorney’s General’s aforementioned

reply argument by stressing that it went to the merits rather than the “adversity of

interest” element of the ripeness doctrine in which it was presented:

         The Court acknowledges Defendant’s assertion that Plaintiff’s
         “rationale is flawed in that it challenges Defendant’s authority to
         investigate a Delaware based business,” given that there is allegedly
         “no proscription on the Attorney General’s authority to investigate
         (within Pennsylvania) the conduct of a business that affects citizens of
         the Commonwealth ....” The Court, however, finds that Defendant’s
         assertion goes to the merits of Plaintiff’s claims, rather than whether
         the parties’ interests are adverse.

(Id. at n. 5 (citations and brackets omitted).)

   II.      Standard of Review

         The purpose of a motion for reconsideration “is to correct manifest errors of

law or fact or to present newly discovered evidence.” Harsco Corp. v. Ziotnicki, 779

F.2d 906, 909 (3d Cir. 1985). A motion for reconsideration may be granted if the

movant establishes (1) there has been an intervening change in controlling law; (2)

new evidence has become available since the court decided the motion; or (3) the

need to correct a clear error of law or fact or to prevent manifest injustice. Schumann

v. Astrazeneca Pharm., 769 F.3d 837, 848-49 (3d Cir. 2014) (citing Max’s Seafood

Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). “A
                                            6
motion for reconsideration is not a vehicle to raise new arguments that could have

been raised before the issuance of the order in question.” Qazizadeh v. Pinnacle

Health Sys., 214 F. Supp. 3d 292, 296 (M.D. Pa. 2016).

   III.   Discussion

      The Attorney General argues that his motion for reconsideration should be

granted because the District of Delaware failed to apply “the mandatory second step

in the Marathon Petroleum analysis by failing to determine whether the alternative

characterization of AEL’s claims had merit.” (Doc. 22, p. 9.) The court disagrees.

As AEL correctly points out, the Third Circuit in Marathon Petroleum Corp. did not

establish any new two-step procedure for analyzing claims that can be fairly

interpreted as both ripe and unripe. It simply found that, to the extent the plaintiffs’

claims in that case were ripe, they nevertheless failed to state a claim upon which

relief may be granted.

      In this case, by comparison, the Attorney General failed to present the District

of Delaware with any substantive argument that AEL’s claims failed to state a claim.

The closest he came was the inclusion of the above-quoted argument in his reply

brief—in a section addressing ripeness—that claimed that AEL’s legal theories were

“flawed,” “meritless,” “incorrect and misguided” and “lack[ed] legal predicate.” The

failure of the District of Delaware to determine from these characterizations that the

AEL’s complaint did not adequately state claims for violations of the Commerce


                                           7
Clause and Due Process Clause was decidedly not a manifest error of law. In fact,

the Attorney General did not even mention those constitutional provisions in his

argument. The District of Delaware did not overlook any facts, arguments, or law.

It was simply provided no basis upon which to find in the Attorney General’s favor.

Motions for reconsideration are not intended to provide litigants with a second bite

of the apple, and the court declines to opine on issues that were never briefed by the

parties and appropriately never addressed by the District of Delaware.

   IV.   Conclusion

      For the reasons set forth above, the court will deny the Attorney General’s

motion for reconsideration. An appropriate order shall follow.



                                       /s/ Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       UNITED STATES DISTRICT JUDGE



Dated: February 6, 2020




                                          8
